Citation Nr: 0817000	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

To be clarified.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While stationed in the Republic of Vietnam, the veteran 
experienced a shrapnel wound to the right thigh and right 
sciatic nerve.  The veteran received treatment for the wound 
and he was subsequently honorably discharged from the US Army 
in July 1968.  Following his discharge from service, the 
veteran applied for and received VA compensation benefits.  
Benefits were granted via a rating action dated October 11, 
1968.  Said action granted service connection for a through 
and through wound of the right thigh (Muscle Group XIII and 
Muscle Group XIV, with Muscle Group XIII rated as moderately 
severe) and incomplete paralysis of the right common peroneal 
nerve with numbness below the knee to ankle and slight drop 
foot.  The injury to the thigh was assigned a 30 percent 
disability rating in accordance with 38 C.F.R. Diagnostic 
Code 5313; the injury to the nerve was assigned a 20 percent 
disability evaluation in accordance with 38 C.F.R. Diagnostic 
Code 8521.  The effective date of the disability ratings was 
determined to be the date after the veteran was discharged 
from the US Army.

The veteran was notified of this action.  He did not appeal 
the rating.  He did not request the assignment of a higher 
evaluation.  Thus, the October 11, 1968, rating decision 
became final.  

Approximately thirty-six (36) years later, the veteran 
submitted a claim to the VA.  He claimed that his two 
service-connected disabilities had become more disabling and 
was thus asking that higher evaluations be assigned to his 
disabilities.  The record indicates that the veteran 
underwent medical testing and those results were forwarded to 
the RO for review.  The RO then issued a rating decision that 
granted service connection for a lower back disability, 
continued the rating percentage assigned for the right thigh 
disability, and increased the rating percentage assigned to 
the nerve disability.  The rating action was issued in May 
2004.  

The veteran was notified of the action and he submitted a 
notice of disagreement (NOD).  The NOD expressed disagreement 
with the effective date assigned and he also questioned the 
way the thigh wound was evaluated.  Upon receiving the NOD, 
the RO issued a Statement of the Case (SOC).  The RO phrased 
the issues on appeal as:

1.  Earlier effective date granting 
increased evaluation for paralysis, 
incomplete, right common peroneal nerve 
with numbness below knee to ankle and 
slight foot drop.

2.  Evaluation of wound, through and 
through, right thigh muscle group XII and 
muscle group XIV, rated as moderately 
severe muscle group XIII currently 
evaluated as 30 percent disabling.

The veteran then perfected his appeal.  Following that, 
another rating action was issued by the RO - the date was 
January 11, 2005.  The issue adjudicated was:

The grant of compensation at the 30% 
rated effective July 18, 1968, for wound, 
through and through, right thigh, MG XII 
and MG XIV, rated as mod. Sev., MG XIII 
is not shown to be clear and unmistakable 
error.  The 30 percent evaluation is 
continued from July 18, 1968.

The veteran's accredited representative submitted a statement 
in support of the veteran's claim.  The statement basically 
expressed disagreement with the January 2005 rating action, 
and stated that the RO applied 38 C.F.R. § 4.55 incorrectly 
when it did not increase by one level the rating assigned for 
the muscle group injury.  Following submission of the NOD, an 
SOC was provided, and the veteran perfected this issue.  

The RO then issued a rating decision in March 2006.  This 
action denied an increased evaluation for the right thigh 
disability; it further denied the granting of a separate 
disability evaluation for any residual scars in accordance 
with Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran then submitted a statement to the RO - it was 
dated March 2006.  In his statement, the veteran stated that 
he was not asking for another increase in disability 
benefits.  Instead, the veteran averred that he was asking 
that the effective date for the back disability and the 
increased rating for the nerve disability be earlier than 
that assigned in the May 2004 rating decision.  Although he 
was not very clear with the rest of his statement, it appears 
that the veteran was also questioning the assignment of a 30 
percent rating for right thigh disability.  That is, he was 
claiming that a higher evaluation should have been assigned 
effective from the day after the veteran was discharged from 
service.  

An NOD was then proffered in April 2006 with respect to the 
rating decision issued in March 2006.  Specifically, the NOD 
claimed that a separate rating should have been assigned for 
the residual scars.  The RO subsequently issued an SOC with 
respect to the issue reported on the March 2006 rating 
action.  The issue was not phrased as a separated service 
connection issue; instead, it was phrased as an increased 
rating issue.  This matter was also perfected by the veteran.  

The veteran's accredited representative submitted a "646" 
in May 2007.  On that submission, the representative listed 
the issues as:

1.  Earlier effective date for paralysis, 
incomplete right lower extremity.

2.  Evaluation of wound, through and 
through, right thigh, muscle group XIII 
and muscle group XIV, ratd as moderately 
severe, muscle group XIII.

These two issues were also noted on the VA Form 8, 
Certification of Appeal, certified on May 2007.  

It appears to the Board that further clarification of the 
issues now on appeal needs to occur.  The VA has a statutory 
duty to liberally read all documents submitted to include all 
issues presented.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  See also 38 C.F.R. § 20.202 (2007) (Board will 
liberally construe arguments in a substantive appeal for 
purpose of determining whether they raise issues on appeal).  
Therefore, the Board believes that the issues on appeal 
should be restated for the purposes of clarity.  In the 
opinion of the Board, it appears that the reclassified issues 
on appeal should be as follows:

1.  Entitlement to an effective date 
earlier than March 10, 2004, for the 
granting of service connection for 
degenerative changes of the lumbar spine.

2.  Entitlement to an effective date 
earlier than March 10, 2004, for the 
granting of a 30 percent disability 
rating for the veteran's service-
connected peroneal nerve disability.  

3.  Whether an October 11, 1968, rating 
decision by the agency of original 
jurisdiction, that assigned a 30 percent 
disability evaluation for the residuals 
of a shrapnel wound of the right thigh, 
should be reversed or revised on the 
grounds of clear and unmistakable error.  

4.  Entitlement to service connection for 
scars secondary to the veteran's service-
connected shrapnel wounds.  

Nevertheless, because the appellant and his representative 
have not had the opportunity to comment on whether these are 
truly the issues he wishes to appeal, the claim must be 
returned to the RO/AMC so that they may be contacted and 
their opinion obtained.

Moreover, if it is determined that these are the issues that 
the appellant wishes to appeal, these issues must be further 
developed so that the RO may meet its obligations with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA) 
[38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2006); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)].  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2007).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c) (2007).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the 
appellant and his representative and ask 
whether the issues he now wishes to 
appeal are those listed above.  If the 
appellant answers in the affirmative, the 
RO/AMC should proceed with the action 
items listed below.  All information 
obtained from the veteran should be 
included in the claims folder.

2.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b)(1) (2007), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the 
RO/AMC must inform the claimant:  (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting these 
issues.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



